       Accordingly, Plaintiff having filed a motion to remand the matter to state court, it is
hereby ORDERED, pursuant to 28 U.S.C. § 1447, that:

       1. By January 21, 2020, Defendants shall file their opposition; and
       2. By January 28, 2020, Defendant shall file her reply, if any.

         Because the “prerequisites to the exercise of jurisdiction . . . are conditions which must be
met by the party who seeks the exercise of jurisdiction in his favor,” Spring Mountain Partners,
2014 WL 12772235, at *3, it is further ORDERED that by January 21, 2020, Defendants shall
file a letter identifying each limited or general partner of Best Buy Stores, L.P., and their
citizenship.

       SO ORDERED.

Dated: January 7, 2020
       New York, New York




                                                  2
